DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks filed May 10, 2022.  Claims 16 and 23 are amended.  Claim 34 is new.  Claims 16-34 are pending and stand rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015190256, machine translation provided, (hereinafter HIRACHI) in view of CN 201767013, machine translation provided (hereinafter HAN).
Regarding claims 16 and 19, HIRACHI discloses an aerosol-generating article (Fig. 1, cigarette 1), comprising: an aerosol-forming substrate (Fig. 1, tobacco rod 11); and a hollow tubular support element comprising fibrous filtration material and being disposed immediately downstream of the aerosol-forming substrate (Fig. 1, filter portion 12, ¶18, lines 3-4 and 9-10).  HIRACHI further discloses wherein the hollow tubular support element defines an opening (Figs. 2 and 5, vent holes 1242 and 1222). The claim limitations “configured to allow aerosol to flow from the aerosol-forming substrate towards a mouth end of the aerosol- generating article” is considered as intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  The claim is drawn to the structure of the filter and the claim contains a self-contained description of the structure. A person having ordinary skill in the art can appreciate that the filter portion as described by HIRACHI is capable of having aerosol pass toward a mouth end of the article.  
HIRACHI may not explicitly disclose wherein at least a portion of the fibrous filtration material of the hollow tubular support element inwardly projects into the opening and defines at least one internal projection and wherein the hollow tubular support element comprises two or more projections that inwardly project into the opening, the two or more projections being uniformly disposed around the opening and wherein the at least one internal projection is a support barrier configured to impede downstream movement of the aerosol-forming substrate
HAN teaches (Figure 1) a hollow shaped filter rod comprising a solid base rod (11) and a hollow base rod (1) (¶24, lines 1-3).  HAN further teaches the cross-sectional shape of the cavity (3) can be a pentagram (Figure 4) or a Y-shape (Figure 5) (¶13, line 1). As such, the portions of the hollow base rod (1) that project into the cavity (3) define at least one projection (modified Figure 4, inner corners of the pentagram).  Han also teaches that the hollow base rod (1) comprises two or more elastically deformable projections uniformly disposed around the opening (modified Figure 4, the pentagram-shaped opening has five projections spaced apart equally). HAN teaches that the structure brings a personalized appearance, provides more low-pressure channels for flue gas, and solves the problems of poor tar filtering and unfashionable appearance (¶7).  

    PNG
    media_image1.png
    288
    509
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein at least a portion of the fibrous filtration material of the hollow tubular support element inwardly projects into the opening and defines at least one internal projection and wherein there are two or more projections being uniformly disposed around the opening as taught in HAN.  One skilled in the art would appreciate that the filter tip design as described by HAN improves filtration efficiency of the tar as well as provides the filter with a personalized appearance, which sets the product apart from other competitors in a very competitive cigarette market (HAN ¶7).
The claim limitation “wherein the at least one internal projection is a support barrier configured to impede downstream movement of the aerosol-forming substrate” is considered as intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  A person having ordinary skill in the art can appreciate that the protrusions as described by HAN is capable of impeding downstream movement of the rod.  
Regarding claim 17, modified HIRACHI discloses the aerosol-generating article according to claim 16.  HIRACHI further discloses wherein the opening extends through an entire length of the hollow tubular support element.  Fig. 5 shows the opening extending through the entire length of the filter.  
Regarding claim 18, modified HIRACHI discloses the aerosol-generating article according to claim 16.  HIRACHI may not explicitly disclose wherein the at least one projection extends into the opening at least at an upstream end portion of the hollow tubular support element.  HIRACHI does disclose that the opening extends at least at an upstream end portion of the hollow tubular support element as shown in Fig. 5.
HAN teaches (Figure 1) a hollow shaped filter rod comprising a solid base rod (11) and a hollow base rod (1) (¶24, lines 1-3).  HAN further teaches the cross-sectional shape of the cavity (3) can be a pentagram (Figure 4) or a Y-shape (Figure 5) (¶13, line 1). As such, the portions of the hollow base rod (1) that project into the cavity (3) define at least one projection (modified Figure 4, inner corners of the pentagram).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein the at least one projection extends into the opening at least at an upstream end portion of the hollow tubular support element as taught in HAN.  One skilled in the art would appreciate that the filter tip design as described by HAN improves filtration efficiency of the tar as well as provides the filter with a personalized appearance, which sets the product apart from other competitors in a very competitive cigarette market (HAN ¶7) and extend the cross-sectional shape through the hollow tubular support element as shown in HAN Fig. 4.
Regarding claim 20, modified HIRACHI discloses the aerosol-generating article according to claim 16.  HIRACHI may not explicitly disclose wherein a tip of the at least one projection is located from a radial centre of the hollow tubular support element by a distance of less than 23 percent of a radius of the hollow tubular support element.
Although it is not expressly taught the shapes and proportions of the support element, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the shape of the projections could vary to influence the RTD and removal of constituents (HAN ¶7).	 
Regarding claim 21, modified HIRACHI discloses the aerosol-generating article according to claim 16.  HIRACHI may not explicitly disclose wherein a tip of the at least one projection is located at a radial centre of the hollow tubular support element.
HAN discloses that a tip of at least one projection is located at a radial centre as shown in the side-by-side figures of HAN and the instant application:

    PNG
    media_image2.png
    573
    841
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein a tip of the at least one projection is located at a radial centre of the hollow tubular support element as taught in HAN.  One skilled in the art would appreciate that the filter tip design as described by HAN improves filtration efficiency of the tar as well as provides the filter with a personalized appearance, which sets the product apart from other competitors in a very competitive cigarette market (HAN ¶7) and alter the filter shape to include configurations where a projection is located at the radial center as shown in HAN Fig. 4.
Regarding claim 27, modified HIRACHI discloses the aerosol-generating article according to claims 16 as discussed above.  HIRACHI further discloses wherein the hollow tubular support element is formed from an elastically deformable material.   (¶18, lines 5-6; ¶19, line 10, the annular segment is formed by an acetate filter, which is a soft deformable material well known in the art). 
Regarding claim 29, modified HIRACHI discloses the aerosol-generating article according to claim 16 as discussed above.  HIRACHI further discloses a filter segment at the mouth end of the aerosol-generating article (¶6).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI and HAN as discussed in the rejection of claims 16 above and in further view of US 3428050 A (hereinafter KANDEL).
Regarding claim 22, modified HIRACHI discloses the aerosol-generating article according to claim 16.  HIRACHI may not explicitly disclose wherein the at least one projection extends through a radial centre of the hollow tubular support element, and wherein the tip of the at least one projection extends beyond the radial centre of the hollow tubular support element by a distance of less than 23 percent of a radius of the hollow tubular support element.  
KANDEL teaches a filter cigarette is divided transversely into tip and body sections having meeting ends divided longitudinally into at least one segment filled with a tobacco smoke filter and another segment without a tobacco smoke filter which enables a variable degree of smoke-filtering action depending upon the relative angular adjustment of the tip and body sections (abstract).  KANDEL teaches an embodiment (Fig.6) with hollow void sections 30 around the cross-section.  In this embodiment the projection extends through the radial center. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein the at least one projection extends through a radial centre of the hollow tubular support element as taught in KANDEL.  Doing so would enables a variable degree of smoke-filtering (KANDEL abstract).  Although it is not taught that wherein the tip of the at least one projection extends beyond the radial centre of the hollow tubular support element by a distance of less than 23 percent of a radius of the hollow tubular support element, the courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the tip extension can vary with predictable results of altering filtration.	

Claims 23-26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI in view of KANDELL.
Regarding claim 23, HIRACHI discloses an aerosol-forming substrate in a form of a rod (Fig. 1, tobacco rod 11); and a hollow tubular support element comprising fibrous filtration material and being disposed immediately downstream of the aerosol-forming substrate, (Fig. 1, filter portion 12, ¶18, lines 3-4 and 9-10).  HIRACHI further discloses wherein the hollow tubular support element further comprises: a peripheral portion of material that extends around a periphery of the hollow tubular support element (Fig. 2, rolling paper 124, ¶19), and5Docket No. 527327USPreliminary Amendment an inner portion of material (fiber tow, ¶18).
The claim limitation, “wherein the inner portion of material is a support barrier configured to impede downstream movement of the aerosol-forming substrate” is considered as intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The inner portion of the hollow tubular support element of modified Hirachi would act as a support barrier.  Since its structurally the same as the claimed hollow tubular support element, it would be capable of impeding downstream movement of the rod.  If the prior art structure is capable of performing the intended use, then it meets the claim.  A person having ordinary skill in the art can appreciate that the filter tow material HAN is capable of impeding downstream movement of the rod.  
HIRACHI may not explicitly disclose that the inner portion extends from at least a first point on the peripheral portion to at least a second point on the peripheral portion through a radial centre of the hollow tubular support element, and wherein the peripheral and the inner portions together define at least two openings in the hollow tubular support element configured to allow aerosol to flow from the aerosol- forming substrate towards a mouth end of the aerosol-generating article.
KANDEL teaches a filter cigarette is divided transversely into tip and body sections having meeting ends divided longitudinally into at least one segment filled with a tobacco smoke filter and another segment without a tobacco smoke filter which enables a variable degree of smoke-filtering action depending upon the relative angular adjustment of the tip and body sections (abstract).  KANDEL teaches an embodiment (Fig.6) with hollow void sections 30 around the cross-section.  In this embodiment the projection extends through the radial center. 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include that extends from at least a first point on the peripheral portion to at least a second point on the peripheral portion through a radial centre of the hollow tubular support element, and wherein the peripheral and the inner portions together define at least two openings in the hollow tubular support element configured to allow aerosol to flow from the aerosol- forming substrate towards a mouth end of the aerosol-generating article as taught in KANDEL.  Doing so would enable a variable degree of smoke-filtering (KANDEL abstract).
Regarding claim 24, modified HIRACHI discloses the aerosol-generating article according to claim 23 as discussed above.  HIRACHI further discloses wherein the peripheral portion of the material of the hollow tubular support element is substantially annular shaped.  This is shown in HIRACHI Fig. 2.
Regarding claim 25, modified HIRACHI discloses the aerosol-generating article according to claim 23 as discussed above.  HIRACHI may not explicitly disclose wherein the inner portion of the material comprises one or more bars, which extend across a space within the peripheral portion, with at least one bar extending through the radial centre of the hollow tubular support element.  
KANDEL teaches a filter cigarette is divided transversely into tip and body sections having meeting ends divided longitudinally into at least one segment filled with a tobacco smoke filter and another segment without a tobacco smoke filter which enables a variable degree of smoke-filtering action depending upon the relative angular adjustment of the tip and body sections (abstract).  KANDEL teaches an embodiment (Fig.6) with hollow void sections 30 around the cross-section.  In this embodiment the filter portions 16a are considered to be bars that extend through the radial center.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified HIRACHI to include wherein the inner portion of the material comprises one or more bars, which extend across a space within the peripheral portion, with at least one bar extending through the radial centre of the hollow tubular support element as taught in KANDEL.  Doing so would enable a variable degree of smoke-filtering (KANDEL abstract).
Regarding claim 26, modified HIRACHI discloses the aerosol-generating article according to claim 23 as discussed above.  HIRACHI further discloses wherein the inner portion of the material resides at least at an upstream end portion of the hollow tubular support element.  HIRACHI discloses that the opening extends at least at an upstream end portion of the hollow tubular support element as shown in Fig. 5.
Regarding claim 28, modified HIRACHI discloses the aerosol-generating article according to claim 23 as discussed above.  HIRACHI further discloses wherein the hollow tubular support element is formed from an elastically deformable material.   (¶18, lines 5-6; ¶19, line 10, the annular segment is formed by an acetate filter, which is a soft deformable material well known in the art). 
Regarding claim 30, modified HIRACHI discloses the aerosol-generating article according to claims 23 as discussed above.  HIRACHI further discloses a filter segment at the mouth end of the aerosol-generating article (¶6).
Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI and HAN as discussed in the rejection of claim 16 above and in further view of US-20140305448-A1 (hereinafter ZUBER).
Regarding claim 31, modified HIRACHI discloses the aerosol-generating article according to claims 16 as discussed above.  HIRACHI may not explicitly disclose discloses an aerosol-cooling element downstream of the hollow tubular support element.  
ZUBER teaches an aerosol-generating article, “including an aerosol-forming substrate; a support element located immediately downstream of the aerosol-forming substrate; an aerosol-cooling element located downstream of the support element” (Abstract).  The aerosol-cooling element (Fig. 1, aerosol cooling element 40) may act to cool the temperature of a stream of aerosol by means of thermal transfer (¶124, ¶192).  The aerosol cooling element may also remove phenolic compounds from the aerosol stream (¶128-¶130).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further modified HIRACHI to include an aerosol-cooling element downstream of the hollow tubular support element as taught in ZUBER.  A person of ordinary skill in the art would obviously include a cooling element to cool the aerosol prior to entry into a user’s mouth.  Doing so would make the aerosol directly inhalable into a user’s lungs (¶18) and reduce unwanted phenolic compounds (128).
Regarding claim 33, modified HIRACHI discloses the aerosol-generating article according to claim 16 discussed above.  HIRACHI may not explicitly disclose a heater blade configured to be inserted into an aerosol-forming substrate of the aerosol-generating article.
ZUBER teaches an aerosol-generating article, “including an aerosol-forming substrate; a support element located immediately downstream of the aerosol-forming substrate; an aerosol-cooling element located downstream of the support element” (Abstract).  ZUBER further teaches that the aerosol-generating device comprises a heating element 120 (¶188).  The heating element is mounted within the device and can be a blade inserted directly into the aerosol-forming substrate (Fig. 2, heating element 120, ¶188).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further modified HIRACHI to include a heater blade configured to be inserted into an aerosol-forming substrate of the aerosol-generating article.  A person of ordinary skill in the art would obviously recognize the need to heat the substrate in order to form the aerosol.  Using the heating blade of ZUBER would be an obvious choice for heating the aerosol-forming substrate yielding predictable results of aerosol formation for inhalation by a user.  
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI and KANDEL as discussed in the rejection of claim 23 above and in further view of ZUBER.
Regarding claim 32, modified HIRACHI discloses the aerosol-generating article according to claims 23 as discussed above.  HIRACHI may not explicitly disclose an aerosol-cooling element downstream of the hollow tubular support element.  
ZUBER teaches an aerosol-generating article, “including an aerosol-forming substrate; a support element located immediately downstream of the aerosol-forming substrate; an aerosol-cooling element located downstream of the support element” (Abstract).  The aerosol-cooling element (Fig. 1, aerosol cooling element 40) may act to cool the temperature of a stream of aerosol by means of thermal transfer (¶124, ¶192).  The aerosol cooling element may also remove phenolic compounds from the aerosol stream (¶128-¶130).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further modified HIRACHI to include an aerosol-cooling element downstream of the hollow tubular support element as taught in ZUBER.  A person of ordinary skill in the art would obviously include a cooling element to cool the aerosol prior to entry into a user’s mouth.  Doing so would make the aerosol directly inhalable into a user’s lungs (¶18) and reduce unwanted phenolic compounds (128).
Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over HIRACHI and  KANDELL as discussed above and in further view of ZUBER.
Regarding claim 34, modified HIRACHI discloses the aerosol-generating article according to claims 23 as discussed above.  HIRACHI may not explicitly disclose an aerosol-generating device comprising a heater blade configured to be inserted into an aerosol-forming substrate of the aerosol-generating article.
ZUBER teaches an aerosol-generating article, “including an aerosol-forming substrate; a support element located immediately downstream of the aerosol-forming substrate; an aerosol-cooling element located downstream of the support element” (Abstract).  ZUBER further teaches that the aerosol-generating device comprises a heating element 120 (¶188).  The heating element is mounted within the device and can be a blade inserted directly into the aerosol-forming substrate (Fig. 2, heating element 120, ¶188).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further modified HIRACHI to include a heater blade configured to be inserted into an aerosol-forming substrate of the aerosol-generating article.  A person of ordinary skill in the art would obviously recognize the need to heat the substrate in order to form the aerosol.  Using the heating blade of ZUBER would be an obvious choice for heating the aerosol-forming substrate yielding predictable results of aerosol formation for inhalation by a user.  
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. 
Regarding claim 16, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would combine HIRACHI with HAN.  HAN teaches that the shape does both, improved distinctive appearance AND improved filtration efficiency of the tar.  A person of ordinary skill in the art would alter the shape because doing so would increase the amount of filtration material and improve filtration efficiency.
In response to applicant’s argument regarding the conclusion of the obviousness being flawed, See  MPEP 2143, I, Part B: Simple substitution of one known element for another to obtain predictable results supports prima facie obviousness determination. It would have been obvious to a person of ordinary skill in the art at the of the invention to select the hollow tubular support filtration element of Han for the hollow tubular support filtration element of Hirachi as a simple substitution of a known element to obtain predictable results.
In response to applicant's argument that the opening configured to allow aerosol to flow is not an intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here the prior art structure of HIRACHI is indeed capable of allowing aerosol to flow from the substrate to the mouth end.  This is not, as alleged by the applicant on page 10, a short-cut means to support an obviousness rejection, but rather a finding of fact that the passage in HIRACHI is configured to allow aerosol to flow from the substrate to the mouth end.  The structural differences positively recited in the claims are disclosed or taught in the prior art of record.  
Regarding claim 23, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, a person of ordinary skill in the art would combine HIRACHI with KANDEL.   A person of ordinary skill in the art would be motivated to include the hollow void sections taught in KANDEL because doing so would enable variable smoke-filtering.
Regarding applicant’s argument that citations to Gardner are improper, the case law in Gardner is a direct comparison because the claims of the instant application merely state a relative dimension of the support element.  One of ordinary skill in the art would appreciate that the shape of the projections could vary to influence the RTD and removal of constituents (HAN ¶7).	 

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726